985 So. 2d 440 (2007)
Ex parte LAWYERS TITLE INSURANCE CORPORATION.
(In re Rodgetta Colvin Jett
v.
Lawyers Title Insurance Corporation).
1061292.
Supreme Court of Alabama.
November 9, 2007.
Jesse P. Evans III and Michael B. Odom of Haskell Slaughter Young & Rediker, LLC, Birmingham, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Civ.App., 985 So. 2d 434.
BOLIN, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court *441 of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
COBB, C.J., and LYONS, STUART, and MURDOCK, JJ., concur.